Citation Nr: 1428863	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for tinea versicolor of the trunk, tinea pedis, and tinea cruris, in excess of 10 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from December 1947 to December 1951 and from September 1960 to September 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) in part from an Order of the United States Court of Appeals for Veterans' Claims (Veterans' Court).  The appeal originates from a January 2008 rating decision of the RO in New Orleans, Louisiana.

In September 2013, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a November 2013 decision, the Board granted service connection for shingles.  The Board also remanded the issue of entitlement to an increased disability rating for tinea versicolor of the trunk, tinea pedis, and tinea cruris, for additional development acknowledging the possibility that the newly service-connected shingles might be rated together with the skin disabilities.  However, in the November 2013 rating decision, the RO determined that a separate 10 percent rating should be assigned for shingles.  The Veteran has not disagreed with the rating assigned for shingles and the Board does not have jurisdiction over that rating.  

Also in November 2013, the Board denied an increased disability rating for bilateral hearing loss and determined that it did not have jurisdiction over the issue of TDIU entitlement.  The Veteran appealed that decision to the Veterans' Court.  In an Order dated April 2014, pursuant to a Joint Motion for Partial Remand, the Veterans' Court vacated that portion of the Board's November 2013 decision which declined to exercise jurisdiction over the TDIU issue and remanded that issue back to the Board for development consistent with the Joint Motion.  The parties to the Joint Motion agreed that the appeal as to the rating for hearing loss would not be pursued and that matter was dismissed by the Veterans' Court. 

The Veteran submitted additional evidence since the most recent December 2013 supplemental statement of the case; however, that evidence is duplicative of evidence already considered by the RO.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issue of entitlement to service connection for a psychiatric/mental disability as secondary to a service-connected disability was referred to the RO in the Board's November 2013 decision, but has still not been addressed.  That issue is again referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire period of this appeal, the Veteran's tinea versicolor of the trunk, tinea pedis, and tinea cruris, have been manifested by total body coverage less than 20 percent, and coverage of exposed areas less than 20 percent; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for six weeks or more during the past 12-month period; there have been no characteristics of disfigurement regarding the head, face, neck, or hands.

CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for the service-connected tinea versicolor of the trunk, tinea pedis, and tinea cruris, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected skin disorders, diagnosed as tinea versicolor of the trunk, tinea pedis, and tinea cruris.  Service connection was granted for the combined skin disability of tinea versicolor of the trunk, tinea pedis, and tinea cruris in an April 1965 rating decision, with a single 10 percent rating assigned under Diagnostic Code 7899-7806, effective September 26, 1964.  The current appeal arises from a claim received at the RO in April 2005.  

Service connection for shingles was granted in a November 2013, at which time the RO assigned a separate 10 percent rating.  As the Veteran has not appealed the November 2013 decision, the rating for shingles is not before the Board.  

The Board notes that the RO chose to rate the Veteran's shingles separately, but applied the same diagnostic code as the service-connected tinea versicolor of the trunk, tinea pedis, and tinea cruris, making it rather difficult to distinguish symptomatology.  In all instances of overlapping symptomatology (skin lesions, pain, etc.), the Board has attributed such symptoms to the disorders being rated here.  

The criteria used to evaluate disabilities of the skin were revised during this appeal, in 2008.  The applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01.  

The Veteran was not assigned a rating under the specified diagnostic codes and Diagnostic Code 7806 was not amended.  Moreover, the Veteran did not request a rating under the revised regulations.  Accordingly, the amendment is not applicable to this appeal.  

Under Diagnostic Code 7806, a 60 percent rating is available for dermatitis or eczema where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or there has been constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

A 30 percent rating is available where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  

A 0 percent rating is provided where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy has been required during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board notes that the criteria under Diagnostic Code 7806 include two alternative criteria, each of which is successive.  In other words, the 30 percent rating includes two alternative criteria - areas affected and topical versus systemic therapy; however, for the alternative of areas affected, all of the criteria under the 10 percent rating must be met in order for the criteria for a 30 percent rating to be met.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007), but see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

After a review of all of the evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7806 during the entire period on appeal.  

The Board acknowledges correspondence dated May 9, 2005 in which the Veteran reported that he was experiencing symptoms "all over" and there was discoloration in some areas.  However, a May 2005 VA examination was conducted just five days prior to this correspondence, at which time the examiner found that, if the Veteran had tinea versicolor or tinea cruris, they have now healed.  In fact, there were no signs of active disease present at the time of examination.  There was no scarring or disfigurement present.  The examiner noted that the pigmentation which demarcated the previous inflammation and infection had affected only the inguinal area, which was about 2 percent of the total body surface area and approximately 50 percent of the entire exposed area in the groin.  The sole diagnosis was "treated" tinea cruris.  

Also supportive of the findings of the May 2005 VA examiner in comparison to the Veteran's assertion of "all over" symptoms, a July 20, 2005 primary care note, a little more than two months after his assertion, indicates pertinent findings for the skin that are limited to post-inflammatory pigmentation alteration (PIPA) in the groin area.  While the Veteran may have a history of symptoms appearing at different times in diverse areas of the body, this is not what is contemplated in the rating criteria as areas affected.  The Board interprets the criteria as contemplating symptoms present during the rating period and not historically present.  

While the Veteran is competent to describe his symptoms, his description of "all over" is imprecise and inaccurate.  It is clear from the contemporaneous clinical findings that symptoms of the type contemplated under the rating schedule were not present all over during this period.  The Board attaches greater weight to the VA examiner's precise description of symptomatology, i.e., no scarring, disfigurement, or discoloration, than to the Veteran's imprecise description of symptoms all over.  

Turning to the clinical evidence reflecting the period on appeal, the report of a March 2007 VA examination reveals the Veteran's complaint of itching in the groin and scalp.  The examiner found bilateral inguinal creases with hyperpigmented plaques; however, the scalp was found to be clear.  The right foot showed hyperkeratotic plaque on the medial arch.  The examiner diagnosed intertrigo, noting that this condition was common in the general population and results from friction and moisture in the groin area.  According to the examiner, the condition did not significantly impact activities of daily living.  The examiner also diagnosed tinea pedis versus eczematous dermatitis of the foot.  Tinea pedis was noted to be a common fungal infection of the foot, and in the Veteran's case, did not significantly impact daily living.  The examiner noted that foot dermatitis was also common, and in severe cases could impact daily living; however, in the Veteran's case, the condition was noted as mild.  

The report of a VA examination on December 4, 2009 reveals no involvement of exposed areas such as the head, face, neck, or hands.  There were no active lesions in the groin, and no blisters found.  There was a recurrent bullous eruption on the penis.  The history of frequent occurrences of blistering on the penis (every 3 months) was found to be consistent with herpes simplex.  The Board notes that this is not a service-connected disability.  Nevertheless, the total percent of the body affected was greater than 5 percent, but less than 20 percent.  

The report of VA examination in January 2012 reveals a total body area coverage of less than 5 percent with no involvement of exposed areas of the body.  The feet showed scale on the soles and in the toe webs.  There was no impact of the skin disabilities on the ability to work.  The examiner opined "I do not feel that the conditions being evaluated (tinea cruris, tinea pedis, tinea versicolor) render the patient unable to secure and maintain substantially gainful employment.  These are [mild common skin conditions] that should not affect the patient's ability to work." 

A March 8, 2013 treatment report found an eruption of blisters on the right little finger and left knee.  The examiner noted recurrent blisters on the left back, right 5th finger, and left knee, and that the Veteran chronically gets blisters that have been intermittently treated with topical antibiotics.  These blisters are usually painful and eventually burst and drain purulent fluid.  On examination of the skin, there were two erythematous areas, each with a central white head, over the left patella.  There was no fluctuance or induration.  There was one erythematous developing lesion with central whitening over the left back.  There was also one erythematous draining lesion on the medial aspect of the 5th right finger with purulent drainage expressible.  The diagnosis was folliculitis.  

In a March 12, 2013 follow-up report, the examiner noted that blisters had occurred at intervals over the prior two years.  They are painful and then itchy.  Examination of the skin revealed a grouping of small clear fluid-filled blisters, measuring two millimeters on the anterior left knee.  One area had surrounding erythema and slight induration, which was resolving.  At the dorsum of the right 5th finger there was erythema and a resolving follicular infection, status-post blister.  

A May 20, 2013 follow up report notes history of possible folliculitis with no active lesions at this visit or last visit.  

The report of VA examination in December 2013 reveals that the combined conditions affected an area of less than 5 percent of the total body and less than 5 percent of exposed areas.  The precise locations affected were the plantar areas of the feet (hyperkeratosis, left greater than right), the groin, and axilla, with a few draining nodules.  The examiner found that tinea versicolor was by history only, and that only folliculitis/furunculosis and tinea pedis were present.  

While the evidence demonstrates that the Veteran's service-connected skin conditions are subject to flares and periods of remission, at no time during the appeal period has there been coverage of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  

Moreover, the Veteran has not asserted that he has required systemic therapy such as corticosteroids or other immunosuppressive drugs a total duration of six weeks or more during the past 12-month period.  Treatment has generally been limited to topical creams.  

The report of a March 2007 VA examination reveals that the Veteran reported using topical cream (Lamisil) twice daily with no systemic symptoms.  He had used hydroquinone cream for dark spots with some improvement.  The January 2012 VA examination report reveals no systemic manifestations of any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The Veteran was using Vaseline for tinea pedis, which in the prior 12 months had been used for more than six weeks, but not constantly.  The examiner noted that no systemic corticosteroids or other immunosuppressive medications, antihistamines, immunosuppressive retinoids, sympathomimetics, or topical corticosteroids were used.  The December 2013 VA examiner noted that oral medications were used, but for less than 6 weeks in the prior year.  The type of medication was not described.  

In sum, the Board finds that the criteria for a 30 percent or higher rating under either of the alternative sets of criteria of Diagnostic Code 7806 were not met during any portion of the period on appeal.  

The Board has also considered other potential diagnostic codes to determine whether any higher ratings or separate ratings are warranted.  Diagnostic Code 7805 applies to limitation of function of the affected part.  Here, there has been no suggestion that the Veteran's variously diagnosed skin disabilities cause limitation of function or impairment of function of any body part.  

Effective August 30, 2002, Diagnostic Code 7804 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Here, a 10 percent rating is already in effect for the Veteran's skin disorders.  The Board finds that the skin condition is more appropriately evaluated under Diagnostic Code 7806 based on the diagnosis and description of symptoms.  The Board finds that symptoms of pain and itching of lesions are reasonably contemplated under Diagnostic Code 7806 and do not support a separate rating under Diagnostic Code 7804.  

The version of the Diagnostic Code 7803 in effect from August 30, 2002, to October 23, 2008 applies to scars that are unstable.  Here, there is no evidence or assertion of instability of any scars or lesions.  

Diagnostic Code 7802 provides no more than a 10 percent maximum rating and requires involvement of an area or areas of 144 sq. in. (1 sq. ft.) (929 sq. cm.).  As it rates on the basis of skin coverage, it is inherently overlapping with Diagnostic Code 7806.  Thus, a separate rating would be inappropriate and a higher rating is not available.  

The version of Diagnostic Code 7801 in effect from August 30, 2002, to October 23, 2008 applies to scars, other than head, face, or neck, that are deep or that cause limited motion.  In this case, none of the Veteran's symptoms are like or similar to deep scars, and none cause limited motion.  

Diagnostic Code 7800 requires involvement of the head, face, or neck.  Under the schedule in effect from August 30, 2002, to October 23, 2008, a 30 percent rating required visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 10 percent rating required one characteristic of disfigurement.  

The 8 characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

There does appear to have been some involvement of the face during at least a portion of the period on appeal.  A July 2006 VA dermatology consultation reveals reticulated hyperpigmented patches on the forehead and neck with no erythema.  This hyperpigmentation was noted as possibly related to photosensitive medications, although the Veteran denied any topical treatments in the area.  The Veteran was advised to start topical sunscreen use and add hydroquinone.  

The report of a March 2007 VA examination also revealed hyperpigmented areas on the forehead; however, these were described as macules, not the reticulated patches described previously.  

The report of a VA examination on December 4, 2009 reveals no involvement of exposed areas such as the head, face, neck, or hands.  

The report of a VA skin examination in January 2012 also reveals the finding that there was no scarring or disfigurement of the head, face, or neck.  

The December 2013 VA examination report ordered specifically to determine the manifestations of the service-connected tinea versicolor of the trunk, tinea pedis, and tinea cruris found that the Veteran's service-connected skin conditions do not cause scarring or disfigurement of the head, face or neck, and that tinea versicolor was not currently present.  

To the extent that there was some discoloration of the skin present in 2006 and 2007, these conditions would appear to have been effectively treated and are no longer present.  The Board finds that there are currently no characteristics of disfigurement and that, to the extent hypo-or hyper-pigmentation may have been present in the past, there is no evidence or assertion that it was ever present in an area exceeding six square inches or 39 square centimeters.  In particular, the March 2007 description was of macules rather than a large area.  Therefore, the Board finds that none of the characteristics of disfigurement were met and a separate compensable rating under Diagnostic Code 7800 is not warranted for any period on appeal.  

In summary of the Board's findings, a rating higher than 10 percent is not warranted for any period nor is any separate compensable rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  

The Veteran has not asserted that there was any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO obtained the Veteran's service treatment records and VA outpatient treatment reports.  The Veteran has also been provided VA examinations on several occasions to evaluate his service-connected skin disabilities.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

While the Veteran submitted correspondence signed on December 4, 2013 claiming that his skin disability had worsened and covered more than 5 percent of his body, the most recent VA examination was conducted shortly after that letter and did not confirm any worsening.  

The Board finds that the RO complied with the Board's remand instructions by scheduling an appropriate VA examination to determine the current manifestations and severity of service-connected tinea versicolor of the trunk, tinea pedis, and tinea cruris.  That examination was provided in December 2013.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran verified that all pertinent records had been submitted.  The Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating in excess of 10 percent for tinea versicolor of the trunk, tinea pedis, and tinea cruris is denied.


REMAND

The parties to the April 2014 Joint Motion stipulated that, pursuant to VA Fast Letter (13-13) (June 17, 2013), the Veteran is entitled to issuance of a statement of the case regarding his disagreement with the denial of TDIU in a March 2012 rating decision.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans' Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue a statement of the case pertaining to the issue of entitlement to TDIU, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


